DETAILED ACTION



Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejection spending since the Office Action 
mailed on April 25, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are largely  maintained; they are restated below for Applicant’s convenience with additional explanation to the rejection of claim 1.



Response to Arguments

Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.  Applicant argues, on page 9 of the latest Amendment,

    PNG
    media_image1.png
    302
    748
    media_image1.png
    Greyscale

	In response the Examiner will first note that in Lynn the optical sensor per se is one component of an analysis unit (500) or system.  This optical sensor is a removable module containing a cuvette which may be inserted into a complex fluidic flow path within the analysis unit that fluidically links many reservoirs and functional sections, such as mixing chambers and pumps.  See Figures 24, 45, and 46; col. 12:38-40; 
col. 13:25-27, col. 25:36-51, and col. 46:34-56.  Also, Lynn is not tied to a particular optical module arrangement.  See Lyn col. 20:11-51.  One of ordinary skill in the electrochemical sensor art would  readily be able to configure the screen-printed electrochemical THC sensor of Balbino into a sensor module or cartridge suitable for use in the analysis unit of Lynn by just referring to analogous existing prior art such as Glezer et al. US 2014/0151224 A1 (hereafter “Glezer”), Hanagan et al. US 5.520,787 (hereafter “Hanagan”), and Enzer US 4,871,439 (hereafter “Enzer”).  
	Additionally, the Examiner notes that Lynn already discloses an electrochemical sensor as being a part of the analysis unit.  In addition to the Lynn analysis unit comprising an optical detector for detecting THC, it also comprises a sensor for sensing blood alcohol content (BAC), which one of skill in the art would recognize as an electrochemical sensor.  See Lynn col. 10:64 – col. 11:2, col. 21:25-52, col. 26:15-54, and col. 45:36-62.  So, presumably the signal processing and computing components of the analysis unit of Lynn are presumable already configured to be able to receive a measurement reading from an electrochemical sensor, convert it into a meaningful value, and display it.  
	Now as to Applicant’s belief that the fluorophore used in Lynn would interfere with electrochemical detection of THC, the Examiner completely agrees.  Where the Examiner disagrees is on Applicnat’s  unstated assumption that if the analysis unit of Lynn were to be modified to include an electrochemical THC sensor module based on Balbino, rather an optical THC sensor module, that still a fluorophore would be used in THC sensing.  Balbino, in fact, acknowledges the existence of different optical sensors for sensing THC (see Balbino Table 1), yet there is no indication that any chemicals, particularly  a dye or fluorophore, used with these optical sensors would be used with the electrochemical THC sensor.  The only “reactant” or “chemical” Balbino  requires is potassium nitrate as a supporting electrolyte for the sample.  See 2.1 Reactants and Solutions, which is on page 74.  Balbino, states,
 
    PNG
    media_image2.png
    307
    606
    media_image2.png
    Greyscale

See Balbino page 76.   
Applicant again argues, on pages 10-11 of the latest Amendment, that the optical sensor of Lynn “is predicated on the use of an extrinsic substance to detect THC namely a fluorophore that binds to THC . . . .”  which is not compatible with the electrochemical sensor of Balbino.  As just discussed, the Examiner does not disagree.  The Examiner is, though, perplexed as to why Applicant maintains that a fluorophore must still be present in the Lynn analysis unit even when an electrochemical THC sensor module has been substituted for the THC optical sensor module.
Applicant argues, on page 12 of the latest Amendment, 

    PNG
    media_image3.png
    222
    726
    media_image3.png
    Greyscale

As a first matter, that Balbino does not mention testing samples from exhaled breath is, in itself, immaterial, as the optical THC sensor of Lynn senses THC in a liquid sample, although the THC is originally in breath.  As discussed in Lynn, while the analysis unit is configured to receive exhaled breath, any THC in it is captured onto a capture medium and eluted into a solution, which is mixed with any needed reagents and then flowed to the THC sensor.  See, for example, col. 15:9-61 and col. 20:4-11.  As for the LOD and LOQ values disclosed in Balbino, the Examiner notes that a LOD of 1.0 µmol/L equals 314.45 ng/ml1  and a LOQ of 3.3 µmol/L equals 943.35 ng/ml.  While it is not clear how different these values are from what they are for the optical THC detector already in Lynn, which values are not specifically disclosed, even if several times larger, Balbino II2 discloses an electrochemical cell for sensing THC that has an LOD and LOQ several orders of magnitude lower than in Balbino: in Balbino II the LOD is 6.2 x 10-10 mol L-1 , which equals 0.194959 ng/ml; in Balbino II the LOQ is 2.1 x 10-9 mol L-1 , which equals 0.660345 ng/ml.  See Balbino II the Abstract and the first column on 
page 593.  These LOD and LOQ values appear more than adequate to detect any pertinent THC level in breath.  So even if Applicant could somehow show that the LOD and LOQ values for Balbino are much larger that they would be for the optical THC sensor in Lynn, Balbino II seems to disclose much lower LOD and LOQ values than for the optical THC sensor in Lynn.  Since the electrochemical sensor in both Balbino and Balbino II comprises uncoated carbon-based electrodes, the greatly improved LOD and LOQ values in Balbino II is substantially, if not completely, simply due to the electroanalytical  technique used, which is still a type of voltammetry, although pulse voltammetry, not linear sweep voltammetry, as in Balbino. See the reject of claim 9, Balbino 3.4 Influence of Concentration, and Balbino II first column on page 593.       
Last, regarding the dependent claims, except for claim 17, Applicant relies upon his arguments against the rejection of claim 1. For claim 17 Applicant states,  

    PNG
    media_image4.png
    82
    731
    media_image4.png
    Greyscale

See page 13 of the Amendment.
In response, Examiner points out the following in Lynn,

    PNG
    media_image5.png
    118
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    432
    media_image6.png
    Greyscale

See Lynn col. 15:62 – col. 16:8.

Conclusion
	For the reasons discussed above Applicant’s arguments are not persuasive.  



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  No support has been cited or found for the phrase “following an order”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) in claim 9 the phrase “comparing said measurement to a standard…” is indefinite.  In particular, it is not clear what this standard may be and what it represents.  For example, is this standard a voltammetric standard representing acceptable THC level in breath?

b) Claim 19 recites “having a first individual blow onto the filter [italicizing by the Examiner]” while underlying claim 1 recites “(c) causing a subject to exhale onto the filter, . . . .”   It is not clear what the difference is between a “subject” and an “individual”.  Also, it is not clear what the difference is between “blow onto the filter” and “exhale onto the filter”.   



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. US 11,026,596 B1 (hereafter “Lynn”) in view of Balbino et al., “Electrochemical Study of Delta-9-Tetrahydrocannabinol by Cyclic Voltammetry Using Screen Printed Electrodes, Improvements in Forensic Analysis,” Sensors and Transducers, vol. 207, Issue 12, December 2016, pp. 73-78 (hereafter “Balbino”), Glezer, Hanagan, and Enzer.

Addressing claim 1, Lynn discloses a method for detecting and/or quantifying Δ9-tetrahydrocannibinol (THC) in exhaled breath (see the Abstract), the method comprising the steps of:
(a) providing a sensing element (552; Figure 5 and col. 28:3-4); 
(b) providing a filter that traps THC in exhaled breath (the Examiner is construing breath collector module 514 as the claimed filter. See col. 13:60 – col. 14:3, col. 15:9-11, col. 26:15-25, col. 26:64 – col. 27:4; col. 29:63-67); 
(c) causing a subject to exhale onto the filter, whereby at least some of the THC, if present in an exhaled breath, is trapped in the filter (see again col. 13:60 – col. 14:3 and col. 15:9-11); and
(d) washing the filter with an eluent, whereby at least some of the THC trapped in the filter is eluted therefrom in an eluate (col. 13:63 – col. 14:3 and col. 15:45-47).
Lynn, though, does not disclose having the sensor element be an electrochemical sensor element; it is an optical sensor element (col. 2:14-18).    
Balbino discloses an electrochemical sensing element for detecting and/or quantifying THC.  See the title.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to substitute the electrochemical sensing element of Balbino for the optical sensor element of Lynn because this would just be substitution of one known THC sensor for another with predictable results and could be readily implemented.  In Lynn the optical sensor per se is one component of an analysis unit (500) or system.  This optical sensor is a removable module containing a cuvette which may be inserted into a complex fluidic flow path within the analysis unit that fluidically links many reservoirs and functional sections, such as mixing chambers and pumps.  See Figures 24, 45, and 46; col. 12:38-40; col. 13:25-27, col. 25:36-51, and col. 46:34-56.  Also, Lynn is not tied to a particular optical module arrangement.  See Lyn 
col. 20:11-51.  One of ordinary skill in the electrochemical sensor art would  readily be able to configure the screen-printed electrochemical THC sensor of Balbino into a sensor module or cartridge suitable for use in the analysis unit of Lynn by just referring to analogous existing prior art such as Glezer et al. US 2014/0151224 A1 (hereafter “Glezer”), Hanagan et al. US 5.520,787 (hereafter “Hanagan”), and Enzer US 4,871,439 (hereafter “Enzer”).   Additionally, the Examiner notes that Lynn already discloses an electrochemical sensor as being a part of the analysis unit.  In addition to the Lynn analysis unit comprising an optical detector for detecting THC, it also comprises a sensor for sensing blood alcohol content (BAC), which one of skill in the art would recognize as an electrochemical sensor.  See Lynn col. 10:64 – col. 11:2, col. 21:25-52, col. 26:15-54, and col. 45:36-62.  So, presumably the signal processing and computing components of the analysis unit of Lynn are presumable already configured to be able to receive a measurement reading from an electrochemical sensor, convert it into a meaningful value, and display it.  
Moreover, there are several expected significant advantages from this substitution of the electrochemical sensor of Balbino into the analysis unit of Lynn.  
First, there would be no need for the measurement device to be separate from the measurement chamber as in Lynn (see Lynn Figure 24 and col. 37:14-28), as the electrochemical sensing element would be placed within the measurement chamber to directly contact the eluent (Balbino, for example, discloses that the screen-printed electrodes of the electrochemical sensing element of Balbino are “printed on a flat ceramic or plastic surface and are designated for working with microvolumes of analytes.”  See the second sentence of 1.2 Screen Printed Electrodes, which is on Balbino page 74).  Not only would the incorporation of the electrochemical sensing element of Balbino into the measurement chamber of Lynn would then reduce the internal space requirement in the base station 504 of Lynn, there is no need to be concerned about optical alignment and optical transmission issues within the base station.  See Lynn Figure 24 and col. 46:34-56.  
Second, there would be no need of a reagent to react with the THC in the eluent in a special mixer or of special solvents for a subsequent phase separation before the THC measurement takes place as in Lynn (see Lynn col. 15:45-61 and col. 30:53 – 
col. 31:62).  In contrast, sample preparation in Balbino is much simpler than in Lynn. In Balbino preparing the THC sample just includes simply mixing it with a single compound electrolyte (potassium nitrate), coating this mixture onto the surface of the working electrode, and leaving it to dry.  See Balbino 2. Experimental, which is on 
page 73.  
	As for performing step (e) of the claim, “depositing the eluate from the filter onto the sensing element…”, as a first matter, as discussed above, since the electrochemical sensor element of Balbino is to be substituted for the optical sensor element of Lynn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to follow as much as possible the method or at least the guidelines disclosed by Balbino on how to use this electrochemical sensor element to measure THC because this would just be applying a known technique (taught by Balbino) to a known device (the electrochemical sensor element of Balbino) to yield a predictable result (adequately be able to measure THC).  As such, in turn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to deposit the eluate from the filter onto the sensing element because Balbino teaches depositing sample solution onto the electrochemical sensing element. Note the following in Balbino, “A drop coating method was used to add a small quantity of Δ9-THC standard solution onto the surface of the working electrode.”  See Balbino 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.  In the context of the method of Lynn the sample solution will be the eluate from the filter.
	As for performing step (f) of the claim, “drying the eluate on the electrochemical sensing element, whereby at least some of the THC in the eluate is immobilized on the electrochemical sensing element…”, as with performing step (e) of the claim, performing this step is just applying a known technique (taught by Balbino) to a known device (the electrochemical sensor element of Balbino) to yield a predictable result (adequately be able to measure THC).   Balbino teaches depositing sample solution onto the electrochemical sensing element and then air (atmosphere) drying this solution.  Note the following in Balbino, “A drop coating method was used to add a small quantity of Δ9-THC standard solution onto the surface of the working electrode.  This was allowed to dry at room temperature for few minutes [27].”  See Balbino 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.  In regard to performing this step the Examiner will further note valve 522i, which is just upstream of the measurement chamber 546 in Lynn and valve 524f, which is downstream of the measurement chamber.  These valves along with a pump (Lynn col. 2:31-34) could be easily used to flow sample solution (eluate) so as to deposit sample onto electrochemical sensing element, then remove excess eluate from the measurement chamber region by pumping, and then seal at least the upstream valve to ensure that no further liquid enters the measurement chamber so that drying of the eluate may occur. 
	As for performing step (g) of the claim, ”directly electrochemically detecting and/or quantifying the immobilized THC…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because it would be just using the electrochemical sensing element of Balbino as intended and is consistent with the ultimate purpose of the method of Lynn.  See in Balbino the title, Abstract, and Figure 8; and in Lynn see the Abstract.

Addressing claims 2-4, for the additional limitations of these claims see Balbino 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75, especially the second sentence of this section.

Addressing claim 8, for the additional limitation of this claim see Balbino the first paragraph of 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75, especially the last sentence of this paragraph.

Addressing claim 13, for the additional limitation of this claim see Lynn col. 6:20-61, noting especially the following
		
    PNG
    media_image7.png
    284
    389
    media_image7.png
    Greyscale

Also see Lynn col. 49:43-51.
Addressing claim 14, displaying a result of step (g) is suggested, if not implied by Lynn Figure 65, which shows a graph of Measured THC vs Known Samples.  

Addressing claims 15 and 16, for the additional limitations of these claims note that Lynn discloses that “an alcohol, e.g., ethanol” may be used to extract THC from the filter (that is ethanol may be used as an eluent).  See Lynn col. 9:66 – col. 10:7.  Also note that Balbino discloses diluting THC in the close homolog methanol.  See Bilbano 2.1 Reactants and Solutions, which is on page 74.  

Addressing claim 17, for the additional limitation of this claim note “deionized water” in Bilbano 2.1 Reactants and Solutions, which is on page 74, and 
the following in Lynn,

    PNG
    media_image5.png
    118
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    432
    media_image6.png
    Greyscale

See Lynn col. 15:62 – col. 16:8.


  Addressing claim 19, for the additional limitation of this claim note the following in Lynn

    PNG
    media_image8.png
    211
    471
    media_image8.png
    Greyscale

See Lynn col. 1:48-57.
Clearly Lynn contemplates a situation in which a police officer (a second individual) orders an apparently marijuana intoxicated driver (a first individual) to exhale onto the filter so that the police officer can determine whether the driver is legally driving-under-the-influence.


Addressing claim 20, Lynn discloses a system for use in detecting and/or quantifying Δ9-tetrahydrocannibinol (THC) in exhaled breath (see the Abstract), the system comprising:
(a) a collection device, the collection device comprising a filter that traps THC in exhaled breath (the Examiner is construing sample collection unit 506 as the claimed collection device and breath collector module 514 as the claimed filter. See Figure 5, col. 13:60 – col. 14:3, col. 15:9-11, col. 26:15-25, col. 26:64 – 
col. 27:4; col. 29:63-67); 
(b) an analysis cartridge (base station 504, Figure 5), the analysis cartridge comprising 
(i) a support, the support comprising a receptacle for receiving the filter from the collection device, 
(ii) an electrochemical sensing element coupled to the support, the electrochemical sensing element comprising a working electrode, 
(iii) a quantity of an eluent solution coupled to the support for use in eluting THC from the filter in an eluate deposited onto the working electrode, 
(iv) a quantity of an electrolytic solution coupled to the support for use in performing an electrochemical analysis, and 
(c) a reader, the reader adapted to be electrically coupled to the electrochemical sensing element and comprising a potentiostat and a controller for directly determining the presence and/or quantity of THC on the working electrode.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Balbino, Hanagan, Glezer, and Enzer as applied to claims 1-4, 8, 13-17, and 19 above, and further in view of Scholefield et al. US 4,841,905 (hereafter “Scholefield”) and Mischler et al. US 6,531,702 B1 (hereafter "Mischler”).

Addressing claim 5, Lynn as modified by Balbino, Hanagan Glezer, and Enzer discloses performing the drying step by air drying.  See Balbino the first paragraph of 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.
However, it was known at the time of the effective filing date of the application to use a vacuum to dry a sample to be analyzed in a channel or chamber.  See Scholefield the title, Abstract, claim 1, and col. 2:28-36; and Mischler the Abstract and col. 5:26-27 (Mischler, in fact, discloses vacuum drying as an alternative to atmosphere drying).   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use vacuum sample drying as taught by Scholefield and Mischler in the measurement chamber of Lynn as modified by Balbino because it would help decrease the sample drying time relative to just using atmosphere drying.    


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Balbino, Hanagan, Glezer, and Enzer as applied to claims 1-4, 8, 13-17, and 19 above, and further in view of Zantl. et al. US 2010/0081189 A1 (hereafter “Zantl”).


	Addressing claim 6, Lynn as modified by Balbino discloses performing the drying step by air drying.  See Balbino the first paragraph of 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.
	However, it was known at the time of the effective filing date of the application to provide a heating element in a sample chamber of a microfluidic sensor device comprising electrodes.  See, for example, Zantl the Abstract, Figure 1, paragraphs [0031] and [0044], and claim 10.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a heating element as taught by Zantl in the measurement chamber of Lynn as modified by Balbino because it would help decrease the sample drying time relative to just using atmosphere drying.   .

	Addressing claim 6, Lynn as modified by Balbino, Hanagan, Glezer, and Enzer.
discloses performing the drying step by air drying.  See Balbino the first paragraph of 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.
However, it was known at the time of the effective filing date of the application to provide a heating element in a sample chamber of a microfluidic sensor device comprising electrodes.  See, for example, Zantl the Abstract, Figure 1, paragraphs [0031] and [0044], and claim 10.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a heating element as taught by Zantl in the measurement chamber of Lynn as modified by Balbino because it would help decrease the sample drying time relative to just using atmosphere drying.   


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Balbino, Hanagan, Glezer, and Enzer as applied to claims 1-4, 8, 13-17, and 19 above, and further in view of Olaf Hoyer US 2010/0031757 A1 (hereafter “Hoyer” and Gerstel et al. US 6,134,945 (hereafter “Gerstel”).

Addressing claim 7, although Lynn as modified by Balbino, Hanagan, Glezer, and Enzer does disclose performing the drying step by air drying, using an air blower is not specifically disclosed.  See Balbino the first paragraph of 2.2 Cyclic Voltammetry, which is on page 74, bridging to page 75.
	However, it was known at the time of the effective filing date of the application to 
dry a sample to be analyzed by blowing air or another drying gas over it. 
See, for example, Hoyer the title and paragraphs [0065], [0101], and [0149]; and Gerstel col. 1:50 – col. 2:2 and col. 3:22-29.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an air blower as taught by Hoyer and Gerstel in or near the measurement chamber of Lynn as modified by Balbino because it would help decrease the sample drying time relative to just using static or slow-moving atmosphere drying.    


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Balbino, Hanagan, Glezer, and Enzer as applied to claims 1-4, 8, 13-17, and 19 above, and further in view of Balbino et al., “A Comparative Study Between Two Different Conventional Working Electrodes for Detection of Δ9-tetrahydrocannibinol Using Square-Wave Voltammetry: a New Sensitive Method for Forensic Analysis,” J. Braz. Chem. Soc., Vol. 25, No.3, 589-596, 2014 (hereafter “Balbino II”).

Addressing claims 9 and 11, although Lynn as modified by Balbino, Hanagan, Glezer, and Enzer does disclose having the detecting and/or quantifying step comprise performing a voltammetry technique to obtain a measurement and compare the measurement to a standard, this voltammetry technique is cyclic voltammetry.  See in Balbino the title, Abstract, and Figure 8.  
Balbino II discloses that a pulse voltammetry technique, such as square-wave voltammetry, can be used detect and/or quantify THC.  See in Balbino the title, the third full paragraph in the second column on page 590, and Figure 5.  
Thus, using instead a pulse voltammetry technique, such as square-wave voltammetry, as taught by Balbino II, in the method of Lynn as modified by Balbino, Hanagan, Glezer, and Enzer is prima facie obvious as just applying a known technique to a known method to yield a predictable result.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Balbino, Hanagan, Glezer, and Enzer as applied to claims 1-4, 8, 13-17, and 19 above, and further in view of Novak et al., “Voltammetry of Immobilized Particles of Cannabinoids,” Electroanalysis 2013, 25, No. 12, 2631-2636 (hereafter “Novak”) as evidenced by the Royal Society of Chemistry definition of “Differential pulse anodic stripping voltammetry” (hereafter “Royal Society of Chemistry”).

Addressing claim 12, although Lynn as modified by Balbino, Hanagan, Glezer, and Enzer  does disclose having the detecting and/or quantifying step comprise performing a voltammetry technique to obtain a measurement and compare the measurement to a standard, this voltammetry technique is cyclic voltammetry.  See in Balbino the title, Abstract, and Figure 8.  
Novak discloses that a pulse voltammetry technique, such as differential pulse anodic voltammetry, can be used detect and/or quantify THC.  See in Novak the second paragraph of 3 Results and Discussion, which is on page 2632, and 4. Conclusions, which is on page 2635.  Note that although does not explicitly mention that the differential pulse voltammetry performed is differential pulse anodic voltammetry, as evidenced by Royal Society of Chemistry, it implicitly is as Novak identifies oxidation peaks during the “stripping” portion of the differential pulse voltammetry (see again second paragraph of 3 Results and Discussion, which is on page 2632) and Royal Society of Chemistry states,

    PNG
    media_image9.png
    313
    1182
    media_image9.png
    Greyscale



Allowable Subject Matter

Claims 10, 18, and 20-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  see pages 18-21 of the non-final Office Action mailed on April 25, 2022.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Using THC MW = 314.45
        2 Balbino et al., “A Comparative Study Between Two Different Conventional Working Electrodes for Detection of Δ9-Tetrahydrocannabinol Using Square-Wave Voltammetry: a New Sensitive Method for Forensic Analysis,” J. Braz. Chem. Soc., vol. 25, No. 3, 589-596, 2014